DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Amendment
Applicant’s amendments filed 15 August 2022 with respect to the claims have been fully considered and are deemed to overcome the previous 35 U.S.C. 112(b) rejections.
Response to Arguments
Applicant's arguments/remarks filed 15 August 2022 addressing the previous prior art rejections in light of the amendments to claims 1, 9, and 16 have been fully considered. The Office acknowledges that Brzek does not disclose the limitation recited as “[blind cavity] has a cooling air entrance but no cooling air exit through which cooling air is expelled”. Accordingly, the previous prior art rejections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-11 and 13-21 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 1, the limitation recited as “a blind cavity that has a cooling air entrance but no cooling air exit through which cooling air is expelled from the CMC body” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure at par. [0041] states “The blind cavity 76 is connected via line 76a to receive pressurized air, such as compressor air. The airfoil 60, however, is ‘uncooled’ in that the pressurized air is not fed through the blind cavity 76 for cooling or expelled through the airfoil section 62 into the core gas path for cooling. Rather, at least initially, there is no exit for pressurized air in the blind cavity 76 other than the entrance(s) by which the air enters the blind cavity 76” (emphasis added) and at par. [0045] states “In Figure 4B, the leading end 68a is shown after a period of use over which the barrier coating 72 has been lost, due to erosion or other factors, thereby exposing the underlying airfoil body 68 (which as described above is formed of the CMC 70). As further shown, the exposure of the body 68 in the core gas path has resulted in recession and loss of the body 68 in the localized region at the leading end 68a, thereby exposing the underlying ceramic body 80. The interconnected network of pores 80a of the ceramic body 80, with the prescribed porosity of 15% to 70%, permits flow-through of pressurized air from the blind cavity 76 to the localized region for film cooling” (emphasis added), which establishes two different structural states of the airfoil/component. Accordingly:
-in the state in which there is no loss of body 68, the airfoil is “uncooled” and/or “pressurized air is not fed through the blind cavity 76” and, thus, the opening to the blind cavity is not a “cooling air entrance” (claim 1);
-in the state in which there is loss of body 68, pressurized air flowing into the blind cavity 76 flows out of an exit and, thus, the blind cavity 76 has a “cooling air exit through which cooling air is expelled from the CMC body” (claim 1).  
Stated another way, the opening to the blind cavity is only a “cooling air entrance” when there is an “exit”, and the opening to the blind cavity is not a “cooling air entrance” when there is no “exit”.
In order to overcome this rejection, the Office recommends changing “that has a cooling air entrance but no cooling air exit through which cooling air is expelled from the CMC body” to --having only one opening--. Due to identical instances, this rejection also applies to claims 9 and 16. Due to dependency, this rejection also applies to claims 2-8, 10, 11, 13-15, and 17-21. 

In claim 1, the limitation recited as “a blind cavity that has a cooling air entrance but no cooling air exit through which cooling air is expelled from the CMC body” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure at par. [0041] states “Rather, at least initially, there is no exit for pressurized air in the blind cavity 76 other than the entrance(s) by which the air enters the blind cavity 76” (emphasis added), which indicates that air in the blind cavity can exit through the entrance. Due to identical instances, this rejection also applies to claims 9 and 16. Due to dependency, this rejection also applies to claims 2-8, 10, 11, 13-15, and 17-21.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 and 13-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “a blind cavity that has a cooling air entrance but no cooling air exit through which cooling air is expelled from the CMC body” renders the claim indefinite. According to MPEP 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In this instance, the originally filed disclosure at par. [0041] states “The blind cavity 76 is connected via line 76a to receive pressurized air, such as compressor air. The airfoil 60, however, is ‘uncooled’ in that the pressurized air is not fed through the blind cavity 76 for cooling or expelled through the airfoil section 62 into the core gas path for cooling. Rather, at least initially, there is no exit for pressurized air in the blind cavity 76 other than the entrance(s) by which the air enters the blind cavity 76” (emphasis added) and at par. [0045] states “In Figure 4B, the leading end 68a is shown after a period of use over which the barrier coating 72 has been lost, due to erosion or other factors, thereby exposing the underlying airfoil body 68 (which as described above is formed of the CMC 70). As further shown, the exposure of the body 68 in the core gas path has resulted in recession and loss of the body 68 in the localized region at the leading end 68a, thereby exposing the underlying ceramic body 80. The interconnected network of pores 80a of the ceramic body 80, with the prescribed porosity of 15% to 70%, permits flow-through of pressurized air from the blind cavity 76 to the localized region for film cooling” (emphasis added), which establishes two different structural states of the airfoil/component. Accordingly:
-in the state in which there is no loss of body 68, the airfoil is “uncooled” and/or “pressurized air is not fed through the blind cavity 76” and, thus, the opening (implied) to “the blind cavity” is not a “cooling air entrance” (claim 1);
-in the state in which there is loss of body 68, pressurized air flowing into the blind cavity 76 flows out of an exit and, thus, the blind cavity 76 has a “cooling air exit through which cooling air is expelled from the CMC body” (claim 1).  
Stated another way, the opening to the blind cavity is only a “cooling air entrance” when there is an “exit”, and the opening to the blind cavity is not a “cooling air entrance” when there is no “exit”.
In order to overcome this rejection, the Office recommends changing “that has a cooling air entrance but no cooling air exit through which cooling air is expelled from the CMC body” to --having only one opening--. Due to identical instances, this rejection also applies to claims 9 and 16. Due to dependency, this rejection also applies to claims 2-8, 10, 11, 13-15, and 17-21. 

In claim 1, the limitation recited as “a blind cavity that has… no cooling air exit through which cooling air is expelled from the CMC body” renders the claim indefinite. The disclosure establishes two possible structural states (i.e., (1) no loss of body, (2) loss of body) of the inventive airfoil/component, both of which are capable of involving the expelling of fluid from the blind cavity, but by entirely different means (i.e., (1) in the no loss of body state, fluid can escape through the opening/”entrance” of the blind cavity, (2) in the loss of body state, fluid is expelled from the blind cavity through an exit formed at the site of the loss of body). Accordingly, it is unclear what conditions are required to permit achieving the function “is expelled”. Due to identical instances, this rejection also applies to claims 9 and 16. Due to dependency, this rejection also applies to claims 2-8, 10, 11, 13-15, and 17-21.

In claim 9, the limitation recited as “through-flow of the pressurized air from the then opened internal blind cavity to the localized region for film cooling” renders the claim indefinite since it is contradictory to and/or not in agreement with the antecedent limitation “the airfoil body including… no cooling air exit through which cooling air is expelled from the airfoil body”. Due to dependency, this rejection also applies to claims 10, 11, and 13-15 and 21.

In claim 9, the limitation recited as “the then opened internal blind cavity” renders the claim indefinite since it is unclear what conditions satisfy “opened”. Due to dependency, this rejection also applies to claims 10, 11, and 13-15 and 21.

In claim 21, the recitation “The gas turbine engine component as recited in claim 9” renders the claim indefinite since claim 1 is characterized as “A gas turbine engine component” and/or since claim 9 is characterized as “A gas turbine engine”.

Citations of Pertinent Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Craig (US 3,550,372) discloses a gas turbine blade comprising blind cavities.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745